t c memo united_states tax_court j thomas and henrietta a hardin petitioners v commissioner of internal revenue respondent docket no filed date j thomas hardin for petitioners mark d eblen for respondent memorandum opinion kroupa judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for and an accuracy-related_penalty of dollar_figure under sec_6662 a all amounts have been rounded to the nearest dollar all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise continued arising from petitioners’ failure to substantiate certain expenses for the trial of this case was scheduled for the court’s louisville kentucky trial session commencing date louisville trial session when this case was called at calendar petitioners failed to appear respondent moved to dismiss the case for petitioners’ lack of prosecution we grant respondent’s motion to dismiss for lack of prosecution respondent also moved to impose sanctions under sec_6673 against petitioners for instituting these proceedings primarily for delay and for petitioners unreasonably failing to pursue available administrative remedies an evidentiary hearing was held we shall impose a penalty against petitioners under sec_6673 background petitioners resided at the time they filed the petition in inez kentucky petitioner licensed to practice law in kentucky and west virginia was a self-employed attorney involved in the general continued indicated the court heard testimony from agent anna lou dary who handled the audit and appeals officer elmer l craig the testimony related to the accuracy-related_penalty under sec_6662 and sec_6673 references to petitioner individually are to j thomas hardin and the claimed deductions relate to his businesses not to those of henrietta a hardin practice of law petitioner also served as a domestic relations commissioner within a three-county area in kentucky which meant he presided over and heard divorce actions divorce referee petitioner reported self-employment_income in of dollar_figure and claimed deductions of dollar_figure attributable to the law practice and dollar_figure attributable to petitioner’s serving as a divorce referee respondent began examining petitioners’ income_tax return for on date when respondent sent petitioners a letter requesting to meet with them to obtain documentation substantiating petitioners’ income expenses and deductions reported on their tax_return for despite numerous requests to provide respondent the documents to substantiate the deductions petitioners lacked adequate books_and_records what little documentation petitioners provided was insufficient to substantiate the deductions for example petitioner provided banking information and provided the revenue_agent a listing of expenses the listing lacked dates and check numbers however and was merely a listing of expenses with separate amounts shown under each expense category the revenue_agent testified that many of petitioners’ bank records appeared to be personal expenses that petitioners deducted for business purposes for example petitioner deducted checks written to his wife for contract labor but petitioners did not report any income from the contract labor on their return for there were also checks written to petitioners’ daughter and checks written to the university of kentucky where petitioners’ daughter attended petitioner also deducted loan payments as business_expenses petitioners used various delay tactics to avoid providing the necessary substantiation petitioner failed to attend most of the substantiation conferences that respondent’s revenue_agent scheduled with petitioner and petitioner frequently failed to notify respondent’s revenue_agent in advance that he would be unable to attend the conference petitioner would even miss conferences that were scheduled at petitioner’s law office when the revenue_agent appeared at petitioner’s office for a substantiation conference petitioner’s secretary told the agent that petitioner was not in the office and that she did not know where petitioner was or even if he was expected in the office that day petitioner often had to reschedule the substantiation conferences respondent’s revenue_agent testified that petitioner rescheduled different times the excuses petitioner gave to respondent were numerous and varied petitioner missed the conferences or needed to reschedule the conferences for the following reasons his mother was ill his father was ill his college roommate was ill a close friend died he needed to attend a closing he needed to attend a closing for a friend he needed to attend a closing for his law firm the weather was too bad he was working on a political campaign he had to be in court he was too busy with his law practice and he was stung by a wasp because of petitioner’s excuses to reschedule the substantiation conferences this matter languished for more than years in exams after years of futile attempts at rescheduling substantiation conferences with petitioners respondent issued a statutory_notice_of_deficiency notice on date in the notice respondent disallowed dollar_figure claimed by petitioners on schedule c-15 as ordinary and necessary expenses_incurred in operating petitioner’s law practice dollar_figure claimed by petitioners on schedule c-26 as ordinary and necessary expenses_incurred in serving as a divorce referee and dollar_figure claimed in schedule e rental losses respondent also assessed an accuracy- regarding petitioner’s law practice petitioner failed to provide documentation to substantiate car expenses utilities phone travel_expenses taxes and licenses contract labor dues and publications office expenses legal and professional services insurance and filing fees regarding petitioner’s divorce referee services petitioner failed to substantiate car expenses contract labor insurance interest office expenses and travel_expenses respondent also increased petitioners’ schedule c gross_receipts by dollar_figure respondent subsequently conceded however continued related penalty under sec_6662 against petitioners petitioner also failed to attend conferences with appeals even though the conferences were scheduled at locations most convenient to petitioner petitioner gave the same excuses to appeals that he had given to respondent’s examiner at all times petitioner insisted that he had the documents to substantiate his schedule c profit or loss from business and schedule e supplemental income and loss deductions he just needed more time to locate the documents petitioner never presented the substantiation to respondent despite the years petitioner had since the audit began in petitioner’s actions and excuses continued even after respondent’s counsel became involved in the case respondent scheduled an informal_discovery conference in respondent’s office and asked petitioner to produce certain documents petitioner failed to attend the conference and failed to contact respondent to reschedule until after petitioner missed the conference respondent’s counsel filed a motion to compel production of documents and impose sanctions with this court on date continued that petitioners’ gross_receipts should be increased by dollar_figure not dollar_figure if petitioner met with the examiner or later with appeals for the purpose of having a substantiation conference petitioner promised to provide additional documentation typically within days of the conference but would fail to provide the documentation promised respondent’s motion also emphasized that if petitioners failed to comply with respondent’s discovery request petitioners’ case could be dismissed under rule and other sanctions including a penalty under sec_6673 could apply the court issued an order dated date ordering petitioners to comply with respondent’s discovery request and scheduling the sanction portion of the motion for the louisville trial session respondent’s counsel served his pretrial memorandum with a copy to petitioners on date respondent’s memorandum again addressed the sec_6673 penalty that was first advanced in respondent’s motion to compel petitioners failed to file a pretrial memorandum and petitioners failed to prepare their case for trial in violation of this court’s standing_pretrial_order petitioners also failed to comply with rule that requires parties to stipulate to as many facts as possible on the thursday before the louisville trial session petitioner orally requested a motion to continue petitioner explained that his mother was having eye surgery and he needed a continuance so he could attend to his mother’s medical needs the court denied petitioners’ request for continuance and ordered as late as the friday before the louisville trial session petitioner steadfastly maintained that he had all the necessary documentation he simply needed more time to locate the missing documents petitioners to attend calendar call so we could arrange a mutually convenient time that week to try petitioners’ case petitioners ignored the court’s order petitioners did not attend calendar call instead only respondent’s counsel appeared when this case was called respondent’s counsel explained to the court that his office had received a letter by facsimile from mrs hardin stating that petitioner had an inner ear infection and would be unable to attend calendar call there was no explanation why mrs hardin was unavailable respondent moved to dismiss for failure to prosecute and for the imposition of a penalty under sec_6673 the court subsequently held an evidentiary hearing at respondent’s request regarding the accuracy-related_penalty under sec_6662 for petitioners’ failure to keep accurate books_and_records the revenue_agent and appeals officer who testified as to the accuracy-related_penalty under sec_6662 also testified regarding respondent’s written motion to impose a penalty under sec_6673 discussion we now discuss whether to impose sanctions against petitioners given the serious consequences of a dismissal we begin by discussing the sanction of dismissing this case for petitioners’ failure properly to prosecute a failure to prosecute--sanction by dismissal respondent moved to dismiss this case for petitioners’ failure to prosecute rule provides that this court may at any time dismiss a case and enter a decision against a taxpayer dismissal is the severest sanction that a court may apply 372_f2d_130 5th cir 67_tc_931 affd 565_f2d_954 5th cir i ts use must be tempered by a careful exercise of judicial discretion freedson v commissioner supra pincite dismissal may properly be granted where the party’s failure is due to willfulness bad faith or fault 87_tc_794 a case may be dismissed for failure properly to prosecute when taxpayers fail to appear at trial and do not otherwise participate in the resolution of their claims 86_tc_110 72_tc_126 ulery v commissioner tcmemo_1990_409 petitioners have been admonished that their failure to comply with this court’s orders and rules could result in a default petitioners failed to comply with this court’s standing_pretrial_order and rules requiring the preparation of this case including the requirement to meet and or work with respondent’s counsel to exchange documents and information stipulate facts and otherwise to prepare for trial petitioner is an experienced practicing lawyer who ignored this court’s orders and procedures petitioners failed to submit a pretrial memorandum or appear in person at the louisville trial session petitioners did not enter into a stipulation or make themselves available to participate in the stipulation process petitioners have on several occasions not provided adequate_records to substantiate the claimed deductions although they have been given several opportunities and over years to do so petitioners ignored many meetings respondent scheduled and frequently failed to give respondent any advance notice of petitioners’ intention to miss the meetings despite petitioners’ consistently and continuously maintaining during the entire 4-year period that they have all the necessary documentation they have neither established nor substantiated the deductions claimed we find that petitioners failed properly to prosecute this case in addition petitioners have ignored this court’s orders and rules and protracted these proceedings further petitioners failed to provide the court an explanation why they failed to comply with this court’s rules and our standing_pretrial_order petitioners did not respond to respondent’s motion to compel production of documents and impose sanctions or respondent’s motion to dismiss for lack of prosecution and to impose sanctions under sec_6673 nor did petitioners appear at the hearing held at the louisville trial session in addition petitioners have failed to contact the court to determine the status of that hearing we find that these failures were due to petitioners’ willfulness bad faith or fault we shall therefore grant respondent’s motion to dismiss for failure properly to prosecute decision will be entered for respondent taking into account respondent’s concessions supra n b sanction under sec_6673 respondent filed a motion to impose a penalty against petitioners under sec_6673 this court may impose a penalty up to dollar_figure when proceedings have been instituted or maintained primarily for delay where the taxpayer’s position is frivolous or groundless or where the taxpayer unreasonably fails to pursue available administrative remedies sec_6673 respondent argues that petitioners instituted and maintained this case primarily for the purpose of delay and that they unreasonably failed to pursue available administrative remedies we agree we have found that taxpayers instituted proceedings in this court primarily for delay where they exhibited total disinterest in presenting or proving the merits if any of their cases voss v commissioner tcmemo_1989_238 this court also has held that taxpayers unreasonably failed to pursue available administrative remedies when they failed to accept or respond to the commissioner’s appeals_office invitation to discuss their case swingler v commissioner t c memo and when taxpayers failed to respond to the commissioner’s requests to substantiate deductions claimed on their returns 92_tc_769 swingler v commissioner supra we find the facts of this case are similar to those in birth v commissioner supra pincite in which this court awarded damages10 under sec_6673 for the taxpayers’ unreasonable failure to pursue available administrative remedies the taxpayers in birth refused to attend an audit and failed to substantiate deductions for expenses allegedly incurred in their business activities in the instant case petitioners repeatedly ignored respondent’s requests to substantiate the deductions petitioners claimed on their return for and failed to respond or cooperate in respondent’s audit petitioners have no one to blame but themselves for their failure to keep complete and adequate_records and their failure to provide substantiation in response to respondent’s requests this is a substantiation case congress changed the terminology of sec_6673 from damages to penalty in sec a of the omnibus budget reconciliation act of publaw_101_239 103_stat_2400 the legislative_history to the omnibus budget reconciliation act of makes clear that the united_states need not prove specific damages for this court to impose a penalty under sec_6673 h rept pincite that could have and should have been resolved at the audit stage had petitioners been willing to pursue administrative remedies petitioners have shown disregard for the tax laws and the rules of this court we believe that petitioners will continue to do so unless and until they are sent a message that their behavior is unacceptable we are acutely aware that petitioner is an officer of the court not only as a practicing attorney but also as a referee or hearing officer involving family law matters as such petitioner should appreciate the importance of following this court’s rules and not wasting the limited resources of the government petitioners have displayed a complete lack of interest in presenting their case and have repeatedly ignored respondent’s requests for substantiation of the claimed deductions we therefore conclude that petitioners initiated this proceeding primarily for delay and have unreasonably failed to pursue available administrative remedies accordingly we require petitioners to pay a penalty of dollar_figure to the united_states pursuant to sec_6673 to reflect the foregoing an appropriate order and order of dismissal for lack of prosecution and a decision will be entered under rule
